Citation Nr: 0721834	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  99-13 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from January 1977 to October 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board in January 2007 and 
remanded for additional development and readjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
MS.  However, whether she actually has MS is currently in 
dispute.  Service medical records (SMRs) demonstrate 
complaints of dizziness, leg cramps, and vision problems.  
Post service the veteran has undergone brain magnetic 
resonance imaging (MRI), suggestive of possible MS, but since 
the remaining evidence was insufficient for a definite 
diagnosis, neuropsychiatric testing to include, cerebrospinal 
fluid (CSF) examination, and carotoid ultrasonography was 
considered crucial. 

The veteran underwent a VA neurological examination in 
February 2007 pursuant to a January 2007 Board Remand.  The 
purpose of the examination was to assess whether she 
currently has MS and if it had its onset during service.  
Following examination, there was still no definitive evidence 
of MS, however the examiner noted that further information 
would be considered after a lumbar puncture and spinal fluid 
analysis had been carried out.  It was further noted that the 
veteran was to be scheduled for lumbar puncture at "OSHU" 
and that she would provide a copy of the report to the RO.  

In a June 2007 statement the veteran's representative 
challenged the adequacy of the February 2007 VA examination, 
taking issue with the fact that the actual results of the 
spinal fluid analysis had not yet been provided for review.  

The Board cannot adjudicate this claim based on an incomplete 
record.  VA has a duty to obtain all pertinent medical 
records which have been called to its attention by the 
appellant and by the evidence of record.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2006).  
Therefore, the RO must obtain the above-referenced evidence 
prior to appellate review or otherwise fulfill its duty to 
assist.  Once the relevant evidence is obtained, the claims 
file should be returned to the examiner who provided the 
February 2007 VA examination and an updated opinion 
requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
pertinent medical records, to include 
(but not limited to) the lumbar puncture 
and spinal fluid analysis from "OHSU" 
referred to in the February 2007 VA 
examination.  All attempts to procure 
records should be documented in the file.  
If the records cannot be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that she be 
provided the opportunity to obtain and 
submit those records. 

2.  Once the results of the lumbar 
puncture and spinal fluid analysis are 
received in response to the above 
requests, return the claims file to the 
examiner who provided the veteran's 
February 2007 VA examination.  The 
examiner should indicate whether the 
prior opinion is changed in any respect.  
He/she should indicate whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran currently has MS that is 
related to active service or was 
manifested within seven years of her 
discharge from active service in October 
1979.  If the examiner concludes that a 
diagnosis of MS is supported, he/she 
should identify and discuss when the 
earliest onset of symptoms is shown by 
the record.  Specifically, the examiner 
should address the veteran's complaints 
of dizziness, leg cramps and vision 
problems during service as the possible 
onset of any current disorder.  If it 
cannot be determined whether the veteran 
currently has MS that is related to 
active service, on a medical or 
scientific basis and without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so 
indicate in the examination report, with 
an explanation as to why this is so.  

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After ensuring that all the requested 
development has been fully accomplished, 
the RO should re-adjudicate the claim of 
entitlement to service connection for MS.  
If the disposition remains unfavorable, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and the usual period 
of time for a response should be 
afforded.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



